Citation Nr: 1524826	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-30 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Validity of creation of debt based on an overpayment of pension benefits due to failure to report countable income. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which found that there had been an overpayment of pension benefits, and hence a resulting debt, due to failure to report income. 


FINDINGS OF FACT

1. The Committee of Waivers and Compromises (COWC) waived the debt resulting from an overpayment of pension benefits in an October 2012 decision, with the exception of $369.00 that had already been recouped by VA.

2. The Veteran does not dispute the creation of a debt based on an overpayment of pension benefits due to failure to report income, or its amount, but merely asserts that the State of Washington only paid for his Medicare Part B premiums for one year, which was already factored into the amount of overpayment by the PMC.  


CONCLUSION OF LAW

The creation of the overpayment and resulting debt was valid.  38 U.S.C.A. §§ 1521, 5314 (West 2014); 38 C.F.R. §§ 1.911, 3.23 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As reflected in a July 2011 letter to the Veteran, the PMC determined that the Veteran had not reported income in the form of Social Security Administration (SSA) benefits paid to his wife since July 2009, as well as a one-time retroactive payment of SSA benefits to the Veteran in June 2011.  It was also noted that SSA records showed that Washington State had paid for the Veteran's Medicare Part B premiums in June 2010, and stopped paying such premiums in April 2011.  The Board's review of the SSA data inquiries of record confirms these findings.  

The Veteran does not dispute these facts or the amount of debt, but merely asserts in his November 2013 substantive appeal (VA Form 9) that his Medicare Part B premiums were only paid by the state for one year.  The PMC did not find otherwise and factored this into the creation of the overpayment.  Significantly, the Veteran also noted in his substantive appeal that the overpayment was waived, and stated that he "no longer wish[ed] to pursue the issue."  In this regard, the record shows that the COWC waived the debt in an October 2012 decision, except for $369.00 in payments already recouped by VA. 

In sum, the creation of the overpayment and resulting debt was valid.  38 U.S.C.A. §§ 1521, 5314 (West 2014); 38 C.F.R. §§ 1.911, 3.23 (2014).  


ORDER

The creation of a debt based on an overpayment of pension benefits due to failure to report countable income was valid; the appeal is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


